Citation Nr: 0515379	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  02-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected hypertension, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1963 to April 
1967.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran was granted service connection for hypertension 
in an August 1967 rating decision; a 20 percent disability 
rating was assigned.  

In July 2001, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his hypertension.  The veteran also claimed entitlement to 
service connection for a psychiatric disorder, depression, 
claimed as secondary to his service-connected hypertension.  
In a November 2001 rating decision, the RO denied the claims.  
The veteran disagreed with the November 2001 rating decision, 
and the appeal was perfected with the timely submission of 
his substantive appeal (VA Form 9) in May 2002.  

In November 2003, the Board remanded the issues listed above 
for further evidentiary development.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) which continued the previous 
denials.  

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Issue no longer on appeal

The Board observes that in the November 2001 rating decision 
the RO denied the veteran's claim of entitlement to service 
connection for a heart disorder.  The veteran appealed that 
denial.  In a March 2005 rating decision, the RO granted 
service connection for a heart disorder and assigned a 30 
percent disability rating.  The veteran has not appealed that 
decision, and accordingly it will be addressed no further in 
this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as those 
involving the effective date or the compensation level 
assigned for the disability].

Additional procedural comment

In January 1995, the RO received a request for assistance in 
paying medical expenses resulting from outpatient treatment 
for chest pains.  In October 2003, the veteran's 
representative requested that this be considered a claim of 
entitlement to an increased rating for hypertension.  

The only possible significance the that date of filing the 
claim may have on this case stems from the fact that the 
schedular criteria for rating hypertension changed in January 
1998, so if the claim was filed prior to that date both the 
current and former schedular criteria may be applicable.  See 
VAOPGCPREC 3-2000. 

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991). However, in 
Brannon v. West, 12 Vet. App. 32 (1998), the United States 
Court of Appeals for Veterans Claims (the Court) observed 
that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.

The Board notes that the veteran did not mention his service-
connected hypertension in the January 1995 submission, nor 
did he indicate that he was treated for such.  By contrast, 
in July 2001, the veteran clearly indicated that he was 
seeking an increased rating for his service-connected 
hypertension based on an increase in the severity of the 
disorder.  

The Board therefore finds that the January 1995 communication 
cannot be construed as an increased rating claim for the 
veteran's service-connected hypertension.  As discussed 
above, the claim was filed In July 2001.

  
FINDING OF FACT

The veteran's service-connected hypertension is manifested by 
systolic readings ranging from 128 to 180, and diastolic 
readings ranging from 70 to 92.


CONCLUSION OF LAW

The criteria for a higher disability rating for hypertension 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 20 percent disabling.

The veteran is seeking entitlement to an increased disability 
rating for his service-connected hypertension.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 2001 rating decision, by the April 
2002 statement of the case (SOC), and by the September 2002 
and March 2005 SSOCs of the pertinent law and regulations, of 
the need to submit additional evidence on his claims, and of 
the particular deficiencies in the evidence with respect to 
his claims.  

More significantly, several letters were sent to the veteran 
in March 2003, January 2004, and in March 2004, with a copies 
to his representative, which were specifically intended to 
address the requirements of the VCAA.  Those letters 
explained in detail the elements that must be established in 
order to grant service connection, and the March 2004 letter 
informed the veteran of what the evidence must show to 
support an increased disability rating.  The letters 
enumerated the evidence already received; and, they provided 
a description of the evidence still needed to establish those 
elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  All three 
letters informed the veteran of the evidence that the RO was 
responsible to obtain.  For example, the January 2004 letter 
informed the veteran that the RO would get such things as 
"[r]elevant records from any Federal agency.  This may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  On your behalf, 
VA will make reasonable efforts to get the following 
evidence:  Relevant records not held by a Federal agency.  
This may include records from the State or local governments, 
private doctors and hospitals, or current or former 
employers." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  All three letters informed the veteran 
of the evidence he was responsible to provide.  For example, 
the January 2004 letter told the veteran to "give us enough 
information about your records so that we can request them 
from the person or agency that has them."  More 
specifically, he was asked to "[p]lease provide names, 
addresses and dates of treatment for all health care 
providers, inpatient and outpatient, VA and non-VA, who have 
treated you for hypertension, a heart abnormality or 
depression since July 2000.  Please complete, sign and return 
the enclosed VA Form(s) 21-4142, Authorization and Consent to 
Release Information, for each health care provider so that we 
can obtain treatment information.  You may want to obtain and 
send us the information yourself."  The March 2004 letter 
also asked the veteran to "[s]end us recent (preferably 
within the past twelve months) medical records."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2004 letter specifically 
requested that "[i]f there is any other evidence or 
information that you think will support your appeal, please 
let us know.  If the evidence is in your possession, please 
send it to us."  

The Board finds that the March 2003, January 2004 and March 
2004 letters properly notified the veteran and his 
representative of the information, and medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claims, and properly indicated 
which portion of that information and evidence is to be 
provided by the veteran and which portion the Secretary would 
attempt to obtain on behalf of the veteran.  The Board notes 
that, even though the letters requested a response within 30 
days, they also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case (the initial VCAA letter in March 2003 coming 
after the initial adjudication in November 2001), the Board 
does not believe that the veteran has been prejudiced by such 
failure in timing.  Following receipt of each letter, the 
veteran was afforded ample opportunity to respond and to 
submit or identify evidence pertinent to his claim.  
Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In his notice of disagreement and VA Form 9, the veteran 
identified records from the VA Yale Outpatient Clinic.  The 
RO requested and obtained those records.  In the November 
2003 remand, the Board asked the RO to contact the veteran 
and request that he identify any additional treatment for 
hypertension, VA or private, and to obtain any records 
identified.  As noted above, two letters were sent to the 
veteran subsequent to the remand, in January 2004 and March 
2004.  In response, the veteran did not identify any 
additional information or evidence.  There is no indication 
that there exists any evidence with a bearing on this case 
that has not been obtained.  Indeed, in the May 2005 informal 
hearing, the veteran's representative stated that the claim 
has been developed to the extent possible and was now ready 
for appellate review. 

The veteran has been provided with a VA physical examination 
in October 2004, as requested by the Board in its November 
18, 2003 remand.  See the Board's remand, page 4.

The Board notes that as discussed below the issue of 
entitlement to service connection for a psychiatric disorder 
is being remanded due to a notation of the October 2004 
mental disorders examiner that he did not have the veteran's 
medical record available for review.  Crucially, by contrast, 
the October 2004 hypertension examiner stated that he 
reviewed the C-file, the veteran's medical records, and 
contents of the Board's remand.  There is no indication from 
the examination report that any pertinent medical records 
were unavailable to, or were not reviewed by, the 
hypertension examiner.  Therefore, the Board believes that 
the development of the increased rating claim has in no way 
been hindered by the problems discussed in the Remand section 
below with respect to the secondary service connection claim.  
The Board's remand instructions have been complied with as to 
the hypertension issue.  See Evans v. West, 12 Vet. App. 22, 
31 (1998); Stegall v. West, 11 Vet. App. 268 (1998).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his VA Form 9 that he 
did not want a BVA hearing, and he never requested a hearing 
before the RO.  The veteran's  representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Specific schedular criteria

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated 
systolic hypertension)] provides the following levels of 
disability.

60% Diastolic pressure predominantly 130 or more;

40% Diastolic pressure predominantly 120 or more;

20% Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more;

10% Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires 
continuous medication for control. 

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).



Analysis

The veteran is seeking an increased disability rating for his 
service-connected hypertension.  His disability is currently 
assigned a 20 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  He essentially contends that 
the symptomatology associated with his hypertension has 
worsened since the 20 percent rating was originally assigned.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has reviewed the diagnostic codes available and has 
determined that the Diagnostic Code 7101 is the most 
appropriate, given the veteran's medical history, his 
diagnosis of hypertension, and the symptomatology of record.  
Hypertension is specifically considered under Diagnostic Code 
7101 [hypertensive vascular disease].  The veteran has not 
requested another diagnostic code, and the Board can 
articulate no basis on which to change the diagnostic code 
used by the RO.  Pernorio, 2 Vet. App. at 629.  Accordingly, 
the Board will apply Diagnostic Code 7101.

Revised regulations

The Board again notes, as it did in the Introduction, that 
the regulations dealing with cardiovascular disorders were 
amended effective January 12, 1998.  The veteran's claim for 
an increased disability rating was filed in July 2001, after 
the effective date of the current regulations.  Therefore, 
only the current version of the regulations and rating 
schedule will be applied.  VAOGCPREC 7-2003 [where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so].  

As was noted in the Introduction, there is of record argument 
on the part of the veteran's representative that a January 
1995 submission should be considered a claim for an increased 
rating.  For reasons stated in the Introduction, the Board 
has rejected that argument and has identified the veteran's 
current claim as originating in July 2001.  Thus, only the 
current version of the regulations is applicable to the 
veteran's claim.

The Board adds in passing that even if January 1995 was the 
appropriate date of the increased rating claim (which it s 
not), the version of the regulations in effect prior to 
January 12, 1998 was patently less favorable to the veteran.  
While the blood pressure readings provided in the former 
regulations remain the same in the current version, the 
former version contains an additional (conjunctive) 
requirement, i.e., a showing of severe or moderately severe 
symptoms in addition to a demonstrated range of blood 
pressure.  The Court has observed that the use of the 
conjunctive indicates that all requirements would have to be 
met.  Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 
6 Vet. App. 66 (1993).

Schedular rating

The veteran is currently assigned a 20 percent disability 
rating for his service-connected hypertension.  To warrant 
the next higher 40 percent rating under Diagnostic Code 7101, 
the evidence must show diastolic pressure that is 120 or 
more.  The recent medical evidence shows the following blood 
pressure readings: 

June 2004 - 138/82
March 2004 - 128/82
December 2003 - 140/74
November 2003 - 144/74
July 2003 - 150/70
May 2003 - 134/76
December 2002 - 180/70
November 2002 - 144/78
May 2002 - 160/70
August 2001 - 158/92

As has been described in the VCAA discussion above, pursuant 
to the board remand the veteran was afforded a VA examination 
in October 2004.  The examiner noted that the veteran's blood 
pressure was fairly well controlled with medications.  There 
have been no recent hospitalizations for blood pressure.  The 
October 2004 examiner also noted that the veteran was not 
following up with a cardiologist. Blood pressure was recorded 
at 144/82, 140/80, and 140/80.  The diagnosis was 
hypertension, well controlled. 

The Board observes that the VA examiner's comments are echoed 
in a report of a private physician, J.P., M.D., who in August 
2001 characterized the veteran's hypertension as "controlled 
by medication".

Based on the evidence reported above, there are no blood 
pressure readings showing a diastolic pressure of 120 or 
more.  Indeed, based on the current evidence, it does not 
appear that even the criteria for a 20 percent rating are 
met.  However, as the current 20 percent rating has been 
effect since 1967, it is protected under the provisions of 
law.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951 
(2004).

In addition, the Board has considered the Court's holding in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002), which provides 
that, the use of the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  However, there are no symptoms which have been 
associated with hypertension by competent medical evidence.  
[As has been noted in the Introduction, service connection 
has recently been granted for left ventricular hypertrophy 
associated with hypertension, and a 30 percent disability 
rating is in effect for symptoms associated therewith under 
Diagnostic Code 7005.]     

With respect to hypertension, the use of the term 
"predominantly" in the rating schedule indicates that there 
is to be some flexibility in considering the degree of 
symptomatology, if not the type of symptomatology 
contemplated for a specific rating.  However, in this case, 
none of the veteran's blood pressure readings equal or exceed 
the value given for a 40 percent rating.  

The Board additionally observes that the veteran's recent 
systolic readings are well below 200.  Even if such readings 
were "predominantly" 200 or more, which they manifestly are 
not, this would be consistent with the currently assigned 20 
percent rating.  

The Board therefore finds that the type and degree of 
symptoms contemplated for a 40 percent or higher disability 
rating have not been demonstrated.  

The veteran has presented no cogent argument as to why a 
disability rating in excess of the currently assigned 20 
percent is warranted for hypertension.  The medical evidence 
indicates that the veteran's service-connected hypertension 
is in good control on medications and that the schedular 
requirements for a higher rating are not met.  In the absence 
of competent evidence supportive of the veteran's contention, 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(a) [a 
claimant has the responsibility to present and support a 
claim for benefits]. 

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected 
hypertension results in marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for his hypertension is in order, he 
may raise this with the RO.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected hypertension.  The benefit 
sought on appeal is accordingly denied.



ORDER

Entitlement to an increased disability rating for service-
connected hypertension is denied.


REMAND

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected hypertension.

The Board's November 2003 remand specified that VBA should 
obtain the veteran's VA outpatient treatment records; the 
veteran should then be scheduled for a VA psychiatric 
examination to determine the relationship, if any, between 
the veteran's hypertension and any psychiatric disability 
found; and the veteran's claims folder should be reviewed by 
the examiner in conjunction with the examination and medical 
opinion.  

The requested examination was completed in October 2004.  As 
pointed out by the veteran's representative in the informal 
hearing, the October 2004 mental disorders examiner stated 
that the C-file was available and "has been reviewed by this 
examiner."  However, he also stated that the veteran's 
"medical record was unavailable."  

While VA outpatient treatment records were obtained by the RO 
and are now included in the veteran's claim folder, the print 
date recorded on those records (November 10, 2004) is after 
the date of the mental disorders examination (October 20, 
2004).  It thus appears that those records were not in fact 
in the claim file at the time the C-file was reviewed, 
contrary to the Board's remand instructions.    

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.

Accordingly, the case must be remanded to ensure that the 
requested medical nexus opinion is informed by a review of 
all pertinent medical records.  This issue is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should obtain an addendum medical 
opinion to the October 2004 VA mental 
disorders examination.  The veteran's 
claims folder should be provided for 
review by the October 2004 examiner (J.R. 
Ph.D).  Based on a review of the evidence 
in the claims file, the medical opinion 
should address whether it is as at least 
as likely as not that any currently 
diagnosed psychiatric disorder is 
etiologically related to the veteran's 
service-connected hypertension.  If the 
examiner who conducted the October 2004 
VA examination is unavailable, the file 
should be referred to another examiner.  
If the examiner believes that further 
examination of the veteran is required, 
such should be scheduled.  

2.  When the above development has been 
completed, VBA should readjudicate the 
claim.  If the claim remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


